DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 17-25, 27, 28, and 30-36 are allowed.

The following is an examiner’s statement of reasons for allowance:

Examiner has not discovered prior art, which fully teaches the apparatus, recited in claim 17, either in a single reference or in an obvious combination of references.  The closest prior art discovered is the combination of Mullins (US-2015/0187108 A1) of which were cited in the previous office action of 06/17/2021.  However, the combination does not fully teach the particularly recited apparatus set forth in claim 17 for using the information relating to the first real space and the information relating to the second real space to generate an adaption of the mediated reality content for display on the second device in the second real space, wherein using the information relating to the first real space and the second real space comprises comparing dimensions of the first real space and dimensions of the second real space and determining the adaptation of the 

Independent claim 31 is allowed for the reasons set forth above for claim 17.  Claims 32-36 each ultimately depend from claim 31, and are therefore also allowed at least due to their respective dependencies from an allowable claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHIM MEROUAN whose telephone number is (571)270-5254.  The examiner can normally be reached on Monday to Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Mark Zimmerman can be reached on 571- 272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDERRAHIM MEROUAN/Primary Examiner, Art Unit 2619